CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-102, concluding that JOHN E. CERZA of BLOOMFIELD, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 1.15(b) (failure to promptly deliver funds to a client), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
*216And the Disciplinary Review Board having further concluded that respondent should be required to return the sum of $2,004.24 in the Houston matter and provide proof of the refund to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that JOHN E. CERZA is hereby reprimanded; and it is further
ORDERED that within thirty days after the filing date of this Order, respondent shall submit proof to the Office of Attorney Ethics that he has returned the sum of $2,004.24, in the Houston matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.